Citation Nr: 0119623	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-24 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fracture of the T12 and L1 vertebrae, currently evaluated 
as 10 percent disabling.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In an October 1999 rating decision, the RO denied, 
inter alia, the veteran's claim seeking entitlement to an 
increased evaluation in excess of 10 percent for residuals of 
a fracture of the T12 and L1 vertebrae.  By a separate rating 
decision, dated in October 2000, the RO denied the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  The veteran perfected a 
timely appeal of these determinations to the Board.

Additionally, the Board observes that, although the veteran's 
representative's statement, dated January 2001, and the 
representative's brief, dated March 2001, indicated that the 
issues presented for review included the issue of an 
increased evaluation for the residuals of a left lateral 
malleolus fracture (left ankle disability), and an increased 
evaluation for bilateral hearing loss, the veteran's 
substantive appeal, dated December 2000, clearly indicates 
that the veteran limited his appeal to only the issues of an 
increased rating for residuals of a fracture of the T12 and 
L1 vertebrae, and of a total disability rating based on 
individual unemployability.  Thus, the veteran has not 
perfected an appeal of the left ankle and bilateral hearing 
loss claims, and they are not considered part of the current 
appellate review.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), inter alia, eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran and his representative contend that an increased 
rating is warranted for the veteran's residuals of a fracture 
of the T12 and L1 vertebrae, and that the veteran is entitled 
to a total disability rating individual unemployability due 
to his service-connected disabilities.

The Board notes that the veteran indicated, in his 
substantive appeal, dated December 2000, that he had received 
treatment "within the past few days" at "the VA clinic"; 
that he had been treated at Florida Hospital in Kissimmee, 
Florida, on an emergency basis; and that he had been treated 
by the VA for a medication imbalance in the previous month.  
The Board notes that none of these records have been 
associated with the veteran's claims folder.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the report of the 
veteran's treatment at any VA facilities must be obtained and 
associated with the veteran's claims folder before a decision 
can be rendered.  Further, in light of the VCAA, the RO 
should obtain any other relevant treatment records available, 
to include any records from Florida Hospital in Kissimmee.

As regards the veteran's claim for a total disability rating 
based on individual unemployability, the Board notes that a 
total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  
The medical evidence of record clearly indicates that the 
veteran suffers from numerous medical conditions, both 
service-connected and non-service connected.  There are 
several opinions of record concerning the veteran's 
employability in light of these disabilities, however, the 
Court held in Holland v. Brown, 6 Vet. App. 443 (1994), that 
a claim for a total disability rating based on individual 
unemployability due to a service-connected disability is 
"inextricably intertwined" with a rating increase claim on 
the same condition.  Thus, the veteran's claim for a total 
rating based on individual unemployability must be deferred 
pending the outcome of his other claim for higher evaluation.

Upon REMAND, the RO should consider whether any further 
development is required for this claim under the new law.

As such, this case is REMANDED for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for his back disability since service.  
After securing the necessary 
release(s), the RO should obtain any 
records not already in the veteran's 
claims folder, to include any records 
from Florida Hospital in Kissimmee, 
Florida.  The RO should also obtain 
any relevant medical records of the 
veteran from any VA facility that are 
not already of record, to specifically 
include records from November and 
December of 2000.  If any requested 
records are not available, or the 
search for such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and he so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, to include any 
relevant employment records, and 
should be provided the opportunity to 
do so. 

2. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, to include a 
further VA examination if warranted, 
the RO should again consider these 
claims on the basis of all pertinent 
medical evidence of record and legal 
authority.  The RO should provide 
clear reasons and bases for its 
determinations, addressing all 
concerns noted in this REMAND. 

5. If this claim remains denied, the 
veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded the applicable time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




